Case 1:18-cv-20049-EGT Document 102 Entered on FLSD Docket 07/20/2020 Page 1 of 13



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-20049-Civ-TORRES


   DIONYS BEJERANO, JORGE L.
   GRANADOS MILLAN, and
   all others similarly situated under
   29 U.S.C. 216(b),

                Plaintiffs,

   v.

   FLEX FLORIDA CORP. d/b/a BEST
   AWNINGS, and FELIX G. ARBUCIAS,

               Defendants.
   ___________________________________________/

   ORDER ON PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

         This matter is before the Court on Dionys Bejerano’s and Jorge Granado

   Millan’s (collectively, “Plaintiffs”) motion for partial summary judgment against

   Flex Florida Corp. d/b/a Best Awnings (“Flex Florida”) and Felix G. Arbucias (“Mr.

   Arbucias”) (collectively, “Defendants”). [D.E. 90]. Defendants responded1 on June

   8, 2020 [D.E. 93] to which Plaintiffs replied on June 15, 2020. [D.E. 94]. Therefore,

   Plaintiffs’ motion is now ripe for disposition.   After careful consideration of the

   motion, response, reply, relevant authorities, and for the reasons discussed below,

   Plaintiffs’ motion for partial summary judgment is GRANTED.




   1    Defendants filed a sur-reply on July 13, 2020 [D.E. 98] and Plaintiffs
   submitted a supplemental filing on July 20, 2020. [D.E. 101].

                                            1
Case 1:18-cv-20049-EGT Document 102 Entered on FLSD Docket 07/20/2020 Page 2 of 13



                                      I. BACKGROUND

         Plaintiffs filed this action on January 5, 2018 with allegations that

   Defendants violated the Fair Labor Standards Act (“FLSA”). [D.E. 1]. Plaintiffs

   claim that they worked as awning installers and welders from approximately

   February 2013 to December 2017.         Plaintiffs also allege that they worked an

   average of 65 hours per week, but that Defendants never paid the extra half time

   rate for any hours worked more than 40 hours per week as required under the

   FLSA. Accordingly, Plaintiffs request damages, reasonable attorneys’ fees, court

   costs, and interest.2

                      II. APPLICABLE PRINCIPLES AND LAW

         The court shall grant summary judgment if the movant shows that there is

   no genuine dispute as to any material fact and the movant is entitled to judgment

   as a matter of law.” Fed. R. Civ. P. 56(a).

         A party asserting that a fact cannot be or is genuinely disputed must
         support the assertion by: (A) citing to particular parts of materials in
         the record, including depositions, documents, electronically stored
         information, affidavits or declarations, stipulations (including those
         made for purposes of the motion only), admissions, interrogatory
         answers, or other materials; or (B) showing that materials cited do not
         establish the absence or presence of a genuine dispute, or that an
         adverse party cannot produce admissible evidence to support the fact.

   Fed. R. Civ. P. 56(c)(1). On summary judgment the inferences to be drawn from the

   underlying facts must be viewed in the light most favorable to the party opposing

   the motion. See Matsushita Electric Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

   597 (1986) (h J another source).

   2    On July 29, 2019, the parties consented to the jurisdiction of the undersigned
   Magistrate Judge. [D.E. 73].

                                                 2
Case 1:18-cv-20049-EGT Document 102 Entered on FLSD Docket 07/20/2020 Page 3 of 13



          In opposing a motion for summary judgment, the nonmoving party may not

   rely solely on the pleadings, but must show by affidavits, depositions, answers to

   interrogatories, and admissions that specific facts exist demonstrating a genuine

   issue for trial. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 323-

   24 (1986).   The existence of a mere “scintilla” of evidence in support of the

   nonmovant’s position is insufficient; there must be evidence on which the jury could

   reasonably find for the nonmovant. See Anderson v. Liberty Lobby, Inc., 477 U.S.

   242, 252 (1986). A court need not permit a case to go to a jury when the inferences

   that are drawn from the evidence, or upon which the non-movant relies, are

   implausible. See Mize v. Jefferson City Bd. Of Educ., 93 F.3d 739, 743 (11th Cir.

   1996) (citing Matsushita, 475 U.S. at 592-94).

         At the summary judgment stage, the Court’s function is not to “weigh the

   evidence and determine the truth of the matter but to determine whether there is a

   genuine issue for trial.” Anderson, 477 U.S. at 249. In making this determination,

   the Court must decide which issues are material. A material fact is one that might

   affect the outcome of the case. See id. at 248 (“Only disputes over facts that might

   affect the outcome of the suit under the governing law will properly preclude the

   entry of summary judgment. Factual disputes that are irrelevant or unnecessary

   will not be counted.”).   “Summary judgment will not lie if the dispute about a

   material fact is genuine, that is, if the evidence is such that a reasonable jury could

   return a verdict for the nonmoving party.” Id.




                                              3
Case 1:18-cv-20049-EGT Document 102 Entered on FLSD Docket 07/20/2020 Page 4 of 13



                                    III. ANALYSIS

         Plaintiffs seek partial summary judgment on the question of whether an

   individual defendant, Mr. Arbucias, was Plaintiffs’ employer.3 An individual cannot

   be held “liable for violating the overtime provision of the FLSA unless he is an

   ‘employer’ within the meaning of the Act.” Alvarez Perez v. Sanford-Orlando Kennel

   Club, Inc., 515 F.3d 1150, 1160 (11th Cir. 2008) (citing 29 U.S.C. § 207(a)(1);

   Donovan v. Grim Hotel Co., 747 F.2d 966, 971 (5th Cir. 1984)). The FLSA broadly

   defines an employer as “any person acting directly or indirectly in the interest of

   an employer in relation to an employee.” 29 U.S.C. § 203(d). Whether an individual

   falls within this definition “does not depend on technical or ‘isolated factors but

   rather on the circumstances of the whole activity.’” Hodgson v. Griffin & Brand of

   McAllen, Inc., 471 F.2d 235, 237 (5th Cir. 1973) (quoting Rutherford Food Corp. v.

   McComb, 331 U.S. 722, 730 (1947)). “‘[A] corporate officer with operational control

   of a corporation’s covered enterprise is an employer along with the corporation,

   jointly and severally liable under the FLSA for unpaid wages.’” Patel v. Wargo, 803

   F.2d 632, 637-38 (11th Cir. 1986) (quoting Donovan v. Agnew, 712 F.2d 1509, 1511

   (1st Cir. 1983)). “‘Operational control means management of day-to-day business

   functions such as employee compensation, ‘direct responsibility for the supervision’

   of employees, or general operations.’” Torres v. Rock & River Food Inc., 244 F.




   3     The parties agreed in their joint pretrial stipulation that there is (1) FLSA
   coverage/subject matter jurisdiction, (2) that Plaintiffs were employees as opposed
   to independent contractors, and (3) that Plaintiffs are not exempt employees as a
   matter of law. [D.E. 57].

                                            4
Case 1:18-cv-20049-EGT Document 102 Entered on FLSD Docket 07/20/2020 Page 5 of 13



   Supp. 3d 1320, 1332 (S.D. Fla. 2016) (quoting Baltzley v. Berkley Grp., Inc., 2010

   WL 3505104, at *2 (S.D. Fla. Sept. 3, 2010)).

         Although Patel recognized personal liability for corporate officers, it “did not

   purport to limit personal liability to officers, and the Act’s broad definition of

   ‘employer’ does not admit of such a limitation.”       Lamonica v. Safe Hurricane

   Shutters, Inc., 711 F.3d 1299, 1310 (11th Cir. 2013). Indeed, as a general matter,

   “non-officers may be held personally liable under FLSA.” Id. at 1313. In clarifying

   “the degree and type of operational control that will support individual liability

   under [the] FLSA,” id., the Eleventh Circuit explained in Lamonica that “[a]

   supervisor’s ownership interests in the corporation and control over the

   corporation’s day-to-day functions are relevant to [whether the individual is an

   employer] because they are indicative of the supervisor’s role in causing the

   violation.” Id. However, the “primary concern is the supervisor’s role in causing the

   FLSA violation” and “to support individual liability, there must be control over

   ‘significant aspects of the company’s day-to-day functions, including compensation

   of employees or other matters in relation to an employee.’” Id. at 1314 (quoting

   Alvarez Perez, 515 F.3d at 1160).

         In the Eleventh Circuit, courts look to the “economic reality” of the situation

   to determine whether an individual is an employer for purposes of the FLSA. The

   economic reality test looks to “whether the alleged employer (1) had the power to

   hire and fire the employees, (2) supervised and controlled employee work schedules

   or conditions of employment, (3) determined the rate and method of payment, and



                                             5
Case 1:18-cv-20049-EGT Document 102 Entered on FLSD Docket 07/20/2020 Page 6 of 13



   (4) maintained employment records.”      Villareal v. Woodham, 113 F.3d 202, 205

   (11th Cir. 1997) (quoting Bonnette v. Cal. Health & Welfare Agency, 704 F.2d 1465,

   1470 (9th Cir. 1983)); see also Powell v. Carey Int’l, Inc., 483 F. Supp. 2d 1168, 1183

   (S.D. Fla. 2007). “[N]o single factor is dispositive. ‘Instead, the ‘economic reality’

   test encompasses the totality of circumstances, no one of which is exclusive.’”

   Santos v. Cuba Tropical, Inc., 829 F. Supp. 2d 1304, 1314-15 (S.D. Fla. 2011)

   (quoting Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999)).

         Plaintiffs argue that it is undisputed that Mr. Arbucias was their employer

   because Defendants made this admission in response to Plaintiffs’ discovery

   requests. [D.E. 90-1] (admitting that Mr. Arbucias “is a corporate officer and/or

   owner and/or manager of the Defendant Corporation who ran the day-to-day

   operations of the Corporate Defendant for the relevant time period and was

   responsible for paying Plaintiffs’ wages for the relevant time period and controlled

   Plaintiffs’ work and schedule.”). Plaintiffs also claim that Defendants made the

   same admission when they filed their answer [D.E. 90-4] and that this issue was

   further agreed upon during the deposition of Mr. Arbucias. [D.E. 90-5]. Because

   Defendants have admitted that Mr. Arbucias was Plaintiffs’ employer several times

   throughout this case, Plaintiffs conclude that partial summary judgment should be

   granted.

         Defendants’ response is two-fold. First, they argue that Plaintiffs’ motion

   should be denied because it failed to comply with the Local Rules. Defendants state

   that Local Rule 56.1 requires the filing of a separate statement of material facts to



                                             6
Case 1:18-cv-20049-EGT Document 102 Entered on FLSD Docket 07/20/2020 Page 7 of 13



   be filed contemporaneously with the motion.           Defendants assert, however, that

   Plaintiffs failed to comply with this requirement and that the Court need not reach

   the merits in denying Plaintiffs’ motion. Second, Defendants claim that the motion

   should be denied for an entirely different reason because, notwithstanding their

   earlier admissions, Plaintiffs failed to discuss the necessary factors that are

   evaluated in determining whether an individual defendant is an employer under

   the FLSA. Defendants suggest that the absence of any analysis renders Plaintiffs’

   motion insufficient and that this is an issue of fact for a jury to decide. For these

   reasons, Defendants conclude that Plaintiffs’ motion should be denied.

             Local Rule 56.1(a) requires that a statement of material facts accompany a

   motion for summary judgment.             See S.D. Fla. L.R. Rule 56.1(a).      Not only

   does Local Rule 56.1, like the other local rules, have “the force of law,” it also serves

   more than a technical purpose: “[T]he rule’s clear procedural directive is intended to

   reduce confusion and prevent the Court from having to scour the record and

   perform time-intensive fact searching.” United States v. Marder, 183 F. Supp. 3d

   1231, 1235 (S.D. Fla. 2016) (citations omitted) (summarily denying defendants’

   motion for summary judgment was which filed on the last day permitted by the

   court’s pretrial scheduling order and without a supporting statement of material

   facts).       The   rule   is   “consistent   with   determining   the   appropriateness

   of summary judgment” given that it is the moving party’s responsibility “to inform

   the Court of the basis for its motion.” Id.




                                                 7
Case 1:18-cv-20049-EGT Document 102 Entered on FLSD Docket 07/20/2020 Page 8 of 13



          Plaintiffs concede that, when they filed their motion for partial summary

   judgment, they failed to file a statement of material facts. Plaintiffs attempted to

   remedy this defect in their reply when they attached a short statement of material

   facts as an exhibit with the same items that they referenced in the body of their

   motion for summary judgment. Defendants take issue with Plaintiffs’ reply because

   the Local Rules require that the movant submit a separate statement of material

   facts – not a statement included as an exhibit or attachment.                And because

   Plaintiffs failed for a second time to comply with the Local Rules, Defendants

   maintain that the motion should be denied.

          When a party seeking summary judgment “does not comply with the Local

   Rule [56.1] by referencing record evidence . . . it is exceedingly difficult for a court to

   discern   if   there   is   an    actual    factual   dispute   concerning    a    specific

   paragraph.” Berkower v. USAA Cas. Ins. Co., 2017 WL 1250419, at *3, (S.D. Fla.

   April 4, 2017). Indeed, when a party “fails to direct the Court to the record evidence

   in support of its asserted facts (or its reasons for disputing an opposing party’s

   asserted facts) contained in each sentence, the Court will not consider those

   assertions in deciding the Motion.” Levey v. Wells Fargo Bank, N.A., 2015 WL

   12533125, at *1, (S.D. Fla. Feb. 17, 2015) (summarily denying without prejudice

   plaintiff’s motion for partial summary judgment when each allegedly “undisputed

   fact” was not supported by a reference to the record or supporting exhibit, and

   authorizing    plaintiff    to   file   a   renewed    motion     “accompanied      by   a

   proper statement of material facts, as required by Local Rule 56.1”).



                                                8
Case 1:18-cv-20049-EGT Document 102 Entered on FLSD Docket 07/20/2020 Page 9 of 13



         Defendants are technically correct that, after two attempts, Plaintiffs failed

   to comply with the Local Rules and that this presents a sufficient reason to deny

   Plaintiffs’ motion without reaching the merits.4 See, e.g., Charles v. Convergent

   Outsourcing, Inc., 2014 WL 11878463, at *1 (S.D. Fla. Nov. 5, 2014) (denying

   motion for summary judgment because Local Rule 56.1 services “to make review

   of summary judgment motions less burdensome to the Court,” and the failure to

   comply with its requirements is a sufficient reason for its denial). Defendants are

   also correct that Plaintiffs’ reply falls short because – although Plaintiffs filed, for

   the first time, a statement of material facts – it was improperly attached as an

   exhibit as opposed to a separate filing.

         We disagree, however, that Plaintiffs’ motion should be denied on its face

   because, unlike other matters where a movant fails to reference pleadings,

   4      Pursuant to Local Rule 56.1, S.D. Fla., “A motion for summary judgment and
   the opposition thereto shall be accompanied by a statement of material facts as to
   which it is contended that there does not exist a genuine issue to be tried or there
   does exist a genuine issue to be tried, respectively.” Among other things, the
   statements of fact must be supported by specific references to pleadings,
   depositions, answers to interrogatories, admissions, and affidavits. The statements
   of fact must also consist of separately numbered paragraphs. Moreover, there are
   other requirements as to the submission of statements of material facts:

         Statements of material facts that are submitted in opposition to a
         motion for summary judgment shall correspond with the order and
         with the paragraph numbering scheme used by the movant, but need
         not repeat the text of the movant’s paragraphs. Additional facts which
         the party opposing summary judgment contends are material shall be
         numbered and placed at the end of the opposing party’s statement of
         material facts; the movant shall use that numbering scheme if those
         additional facts are addressed in the reply.

   S.D. Fla. L.R. 56.1(a).



                                              9
Case 1:18-cv-20049-EGT Document 102 Entered on FLSD Docket 07/20/2020 Page 10 of 13



   depositions, and/or answers to discovery requests, Plaintiffs supported their motion

   with references to the underlying record.           Plaintiffs directed the Court to

   Defendants’ answer, the deposition transcript of Mr. Arbucias, the parties’ joint

   pretrial stipulation, and Defendants’ discovery responses. While Plaintiffs’ motion

   falls short in some respects, there are sufficient references to the record for the

   Court to dispose of the issues presented.

         Having resolved that preliminary issue, the next question is whether there is

   a genuine issue of material fact on whether Mr. Arbucias was Plaintiffs’ employer.

   Plaintiffs argue that there are several instances in the record – namely Defendants’

   discovery responses and its response to Plaintiffs’ complaint – where Defendants

   admitted that Mr. Arbucias was Plaintiffs’ employer. Defendants’ response is that

   Plaintiffs have failed to establish the necessary factors, in reference to the economic

   reality test, to hold Mr. Arbucias as Plaintiffs’ employer and that the absence of any

   discussion renders this an issue of fact for a jury to decide.

         The problem with Defendants’ response is that, although Plaintiffs did not

   discuss at length any of the enumerated factors that courts consider in determining

   whether an individual defendant constitutes an employer under the FLSA,

   Defendants admitted at least two times that Mr. Arbucias was Plaintiffs’ employer.

   The first time was in response to Plaintiffs’ complaint and the second was in

   response to Plaintiffs’ discovery request. Defendants have no answer to either of

   these admissions in their supplemental filing as they noticeably avoid any




                                               10
Case 1:18-cv-20049-EGT Document 102 Entered on FLSD Docket 07/20/2020 Page 11 of 13



   discussion on why an issue of fact exists notwithstanding their prior agreement that

   Mr. Arbucias was Plaintiffs’ employer.

         In any event, Defendants have no way to avoid summary judgment on this

   issue because, even if we set aside their discovery admission, the admission in their

   answer is dispositive because that is deemed a judicial admission and therefore

   binding on the party who makes it. See Best Canvas Prods. & Supplies, Inc. v. Ploof

   Truck Lines, Inc., 713 F.2d 618, 621 (11th Cir. 1983) (“[A] party is bound by the

   admissions in his pleadings.”); see also Missouri Hous. Dev. Comm’n v. Brice, 919

   F.2d 1306, 1314 (8th Cir. 1990) (“[A]dmissions in the pleadings . . . are in the nature

   of judicial admissions binding upon the parties, unless withdrawn or amended.”)

   (second alteration in original; internal quotation marks omitted).          “[J]udicial

   admissions are proof possessing the highest possible probative value,” and facts

   judicially admitted are facts established not only beyond the need of evidence to

   prove them, but beyond the power of evidence to controvert them.” Best Canvas

   Prods., 713 F.2d at 621 (internal quotation marks omitted).        That is, “[j]udicial

   admissions are conclusive” unless the court allows the party to withdraw the

   admission or “the pleading is amended or withdrawn.” Lambert v. Credit Lyonnais

   (Suisse) N.A., 2001 WL 357316 at *1 (S.D.N.Y. Apr. 10, 2001) (citing Official

   Committee of Unsecured Creditors of Color Tile, Inc. v. Coopers & Lybrand, LLP,

   322 F.3d 147 (2d Cir. 2003) (“[T]he allegations in the Second Amended Complaint

   are ‘judicial admission[s]’ by which [plaintiff] was ‘bound throughout the course of

   the proceeding.’”); Weyerhaeuser Co. v. Israel Discount Bank of New York, 895 F.



                                             11
Case 1:18-cv-20049-EGT Document 102 Entered on FLSD Docket 07/20/2020 Page 12 of 13



   Supp. 636 (S.D.N.Y. 1995) (factual admissions in a pleading are ordinarily

   considered binding judicial admissions)).

         Consequently, where a defendant admits a particular fact in his answer, he is

   estopped to deny it later. See White v. ARCO/Polymers, 720 F.2d 1391, 1396 (5th

   Cir. 1983) (“[F]actual assertions in pleadings are . . . judicial admissions

   conclusively binding on the party that made them.”) (citations and footnote omitted)

   (emphasis added); see also United States ex rel. & for Use & Benefit of Stanley v.

   Wimbish, 154 F.2d 773 (4th Cir. 1946). And “[e]ven if the post-pleading evidence

   conflicts with the evidence in the pleadings, admissions in the pleadings are binding

   on the parties and may support summary judgment against the party making such

   admissions.” Missouri Hous. Dev. Comm’n, 919 F.2d at 1314 (emphasis added); see

   also Davis v. A.G. Edwards & Sons, Inc., 823 F.2d 105, 108 (5th Cir. 1987) (holding

   that plaintiffs were bound by admissions in pleadings and that no factual issue was

   created by plaintiff’s subsequent, contradictory affidavit).

         In light of these principles, Defendants cannot retract their earlier admission

   that Mr. Arbucias was Plaintiffs’ employer. Defendants have also failed to explain

   why their discovery admission should be set aside or ignored. And making matters

   worse, Defendants agreed during Mr. Arbucias’s deposition that he was Plaintiffs’

   employer – making it unclear as to how Defendants can take a completely different

   position now that they seek to avoid summary judgment. Defendants are therefore

   bound to the allegations they admitted to in Plaintiffs’ complaint and, as a result,

   they cannot create an issue of fact with a denial that Mr. Arbucias was Plaintiffs’



                                               12
Case 1:18-cv-20049-EGT Document 102 Entered on FLSD Docket 07/20/2020 Page 13 of 13



   employer. See Tri-Lady Marine, Ltd. v. Bishop Mechancial Servs., LLC, 2018 WL

   10466997, at *4 (S.D. Fla. Sept. 20, 2018), aff’d Tri-Lady Marine, Ltd. v. Bishop

   Mech. Servs., LLC, 763 F. App’x 882 (11th Cir. 2019) (“Tri-Lady is bound by the

   allegations in its Complaint, and cannot create a disputed issue of material fact by

   now denying applicability of the Terms and Conditions in opposition to summary

   judgment.”) (citing In re Summit United Serv., LLC, 2005 WL 6488106, at *4

   (Bankr. N.D. Ga. Sept. 19, 2005) (granting partial summary judgment, in part

   because plaintiff relied on validity of contract in its complaint and “cannot now

   argue that it was not bound by the terms of the [contract].”)).        Accordingly,

   Plaintiffs’ motion for partial summary judgment is GRANTED.

                                  IV. CONCLUSION

         For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

   Plaintiffs’ motion for partial summary judgment [D.E. 90] is GRANTED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 20th day of

   July, 2020.

                                                /s/ Edwin G. Torres
                                                EDWIN G. TORRES
                                                United States Magistrate Judge




                                           13
